IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,575


EX PARTE ANTONIO DAVILA JIMENEZ, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS CAUSE NO.
1990CR4654-W3 IN THE 187th DISTRICT COURT FROM 
BEXAR COUNTY


Meyers, J., filed a dissenting opinion.

D I S S E N T I N G  O P I N I O N 

	I agree with the majority that Applicant is not entitled to relief based on his
conviction being void since he had the status of a felon when he was arrested. However,
the facts of this case fit the criteria for an actual innocence claim under our opinion in Ex
Parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). It is possible that if a new jury
saw the newly discovered evidence, they would not have convicted Applicant. I would
grant relief because the underlying felony conviction used to support his conviction for
unlawful possession of a firearm by a felon was set aside. Therefore, I respectfully
dissent.  	

							Meyers, J.

Filed: February 8, 2012
Publish